



EXHIBIT 10(C)


 


QUIXOTE CORPORATION

2001 EMPLOYEE STOCK INCENTIVE PLAN

As Amended June 26, 2009

 

1.            PURPOSE.  The purposes of this plan (the “Plan”) are to encourage
selected employees of Quixote Corporation (the “Company”) and its Subsidiaries,
who are capable of having an impact on the performance of the Company, to
acquire a long-term proprietary interest in the growth and performance of the
Company, to generate an increased incentive to contribute to the Company’s
future success and prosperity (thus enhancing the value of the Company for the
benefit of its stockholders), and to enhance the ability of the Company and its
Subsidiaries to attract and retain qualified individuals upon whom the sustained
progress, growth, and profitability of the Company depend.

 

2.            DEFINITIONS.  As used in this Plan, terms defined immediately
after their use shall have the respective meanings provided by such definitions
and the terms set forth below shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

 

(a)           “Affiliate” has the meaning specified in Rule 12b-2 promulgated
under the 1934 Act.

 

(b)           “Award” means options or shares of Restricted Stock granted under
the Plan.

 

(c)           “Award Agreement” has the meaning specified in Section 4(c)(v).

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           “Cause” includes termination based on the commission of any act or
acts involving dishonesty, breach of fiduciary duty, fraud, illegality or moral
turpitude.

 

(f)            “Change in Control” has the meaning specified in Section 13.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended.
References to a particular section of the Code shall include references to
successor provisions.

 

(h)           “Committee” means the committee of the Board appointed pursuant to
Section 4.

 

(i)            “Continuing Members” has the meaning specified in
Section 13b(ii).

 

(j)            “Disability” means a mental or physical condition which, in the
opinion of the Committee, renders a Grantee unable or incompetent to carry out
the job responsibilities which such Grantee held or the tasks to which such
Grantee was assigned at the time the disability was incurred, and which is
expected to be permanent or for an indefinite duration exceeding one year.

 

--------------------------------------------------------------------------------


 

(k)           “Effective Date” means the date upon which this Plan is approved
by the stockholders of the Company.

 

(l)            “Fair Market Value” of the Stock of the Company means, as of any
applicable date, except as otherwise determined by the Committee, (i) if the
Stock is listed on The New York Stock Exchange, the closing sale price of the
Stock on the immediately preceding date as reported on The New York Stock
Exchange Composite Tape, or if no such reported sale of the security shall have
occurred on such date, on the next preceding date on which there was such a
reported sale or (ii) if such Stock is traded on the Nasdaq National Market, the
average of the highest reported bid and the lowest reported asked price per
share of the Stock on the immediately preceding date on the Nasdaq National
Market.  If the Stock ceases to be listed on The New York Stock Exchange or
traded on the Nasdaq National Market, as applicable, the Board shall designate
an alternative method of determining the Fair Market Value of the security.

 

(m)          “Grant Date” means the date on which an Award shall be duly
granted, as determined in accordance with Section 6(a)(i).

 

(n)           “Grantee” means an individual who has been granted an Award.

 

(o)           “Immediate Family” has the meaning specified in Section 7.

 

(p)           “Including” or “includes” means “including, without limitation,”
or “includes, without limitation.”

 

(q)           “1934 Act” means the Securities Exchange Act of 1934, as amended. 
References to a particular section of, or rule under, the 1934 Act shall include
references to successor provisions.

 

(r)            “Option Price” means the per share purchase price of Stock
subject to an option.

 

(s)           “Permissible Transferee” has the meaning specified in Section 7.

 

(t)            “Plan” has the meaning specified in the introductory paragraph.

 

(u)           “Restricted Period” means the period, beginning with the first day
of the month in which Restricted Stock is granted, during which restrictions on
the transferability of the Restricted Stock are in effect.

 

(v)           “Restricted Stock” means shares of Stock granted pursuant to
Section 6(d).

 

(w)          “Retirement” means a termination of employment with the Company and
its Subsidiaries by a Grantee, other than for Cause or death, any time after
attaining age 55, provided that the sum of the Grantee’s age and years of
service on the date of termination equals or exceeds sixty-five (65).

 

2

--------------------------------------------------------------------------------


 

(x)            “SEC” means the U.S. Securities and Exchange Commission.

 

(y)           “Section 16 Grantee” means a person subject to potential liability
under Section 16(b) of the 1934 Act with respect to transactions involving
equity securities of the Company.

 

(z)            “Share Withholding” has the meaning specified in Section 12(a).

 

(aa)         “Stock” means the Company’s common stock authorized by the
Company’s Certificate of Incorporation.

 

(bb)         “Subsidiary” means any entity in which the Company directly or
through intervening subsidiaries owns at least a majority interest of the total
combined voting power or value of all classes of stock or, in the case of an
unincorporated entity, at least a majority in the capital and profits.

 

(cc)         “Tax Date” has the meaning specified in Section 12(b)(ii).

 

(dd)         “Taxable Event” has the meaning specified in Section 12(a).

 

(ee)         “Tendered Restricted Stock” has the meaning specified in Section 8.

 

3.            SCOPE OF THE PLAN.

 

(a)           Subject to the provisions of Section 3(d) and Section 20, the
maximum number of shares of Stock that are available and reserved for delivery
on account of the exercise of Awards under this Plan as of the Effective Date is
a total of one million one hundred and twenty-five thousand (1,125,000) shares
of Stock (of which Two Hundred Thousand (200,000) shares of Stock shall be
reserved for the grant of incentive stock options), and one hundred fifty
thousand (150,000) shall be reserved for the grant of Restricted Stock.

 

(b)           Such shares may be treasury shares, newly issued shares, or shares
purchased on the open market (including private purchases) in accordance with
applicable securities laws, or any combination of the foregoing, as may be
determined from time to time by the Board or the Committee.

 

(c)           Subject to adjustment as provided in Section 20, following the
Effective Date the maximum number of shares of Stock for which Awards may be
granted to any Grantee in any calendar year shall not exceed one hundred
thousand (100,000) shares.

 

(d)           To the extent an Award shall expire or terminate for any reason
without having been exercised in full or shall be forfeited without in either
case, the Grantee having enjoyed any of the benefits of stock ownership (other
than voting rights or dividends that are also forfeited), the shares of Stock
(including Restricted Stock) associated with such Award shall become available
for other Awards.

 

3

--------------------------------------------------------------------------------


 

(e)           For purposes of this Section 3,

 

(i)            if an Award is denominated in shares of Stock, the number of
shares covered by such Award, or to which such Award relates, shall be counted
on the date of grant of such Award against the aggregate number of shares of
Stock available for granting Awards under this Plan;

 

(ii)           all outstanding shares of Stock issued under this Plan, even if
the Stock is subject to restrictions, shall be counted on the date of grant of
any Award against the aggregate number of shares of Stock available for granting
Awards under this Plan;

 

(iii)          the shares of Stock underlying outstanding options and similar
Awards shall be counted while the Award is outstanding against the aggregate
number of shares of Stock available for granting Awards under this Plan; and

 

(iv)          in the event of a stock-for-stock exercise of an option, the gross
number of shares of Stock subject to the option exercised, not the net number of
shares actually issued upon exercise shall be counted against the aggregate
number of shares of Stock available for granting Awards under this Plan.

 

4.             ADMINISTRATION.

 

(a)           Subject to Section 4(b), this Plan shall be administered by a
committee of the Board (“Committee”) which shall consist of not less than two
persons who are Directors of the Company.  Membership on the Committee may be
subject to such limitations as the Board deems appropriate to permit
transactions in Stock pursuant to the Plan to (i) be exempt from liability under
Section 16(b) of the 1934 Act pursuant to Rule 16b-3 thereunder and (ii) satisfy
the performance-based compensation exception to the $1 million limit under
Section 162(m) of the Code.

 

(b)           The Board may, in its discretion, reserve to itself or delegate to
the Chief Executive Officer of the Company or another committee of the Board,
any or all of the authority and responsibility of the Committee with respect to
Awards to Grantees who are not Section 16 Grantees at the time any such
delegated authority or responsibility is exercised.  Such other committee may
consist of two or more Directors who may, but need not be, officers or employees
of the Company or of any of its Subsidiaries.  To the extent that the Board has
reserved to itself or delegated to the Chief Executive Officer or such other
committee the authority and responsibility of the Committee, all references to
the Committee in the Plan shall be to the Board, the Chief Executive Officer or
such other committee.

 

(c)           The Committee shall have full and final authority, in its
discretion, but subject to the express provisions of this Plan, as follows:

 

(i)            to grant Awards of Stock;

 

4

--------------------------------------------------------------------------------


 

(ii)           to determine (A) when Awards may be granted, and (B) whether or
not specific Awards shall be identified with other specific Awards, and if so,
whether they shall be exercisable cumulatively with or alternatively to such
other specific Awards;

 

(iii)          to interpret this Plan and to make all determinations necessary
or advisable for the administration of this Plan;

 

(iv)          to prescribe, amend, and rescind rules and regulations relating to
this Plan, including rules with respect to the exercisability and
non-forfeitability of Awards upon the termination of employment of a Grantee;

 

(v)           to determine the terms and provisions and any restrictions or
conditions (including specifying such performance criteria as the Committee
deems appropriate, and imposing restrictions with respect to Stock acquired upon
exercise of an option, which restrictions may continue beyond the Grantee’s
termination of employment) of the written agreements by which all Awards shall
be evidenced (“Award Agreements”) which need not be identical.

 

(vi)          to impose, incidental to an Award, conditions with respect to
competitive employment or other activities, to the extent such conditions do not
conflict with this Plan;

 

(vii)         to delegate its duties and responsibilities under this Plan,
except its duties and responsibilities with respect to Section 16 Grantees, and
(A) the acts of such delegates shall be treated hereunder as acts of the
Committee, and (B) such delegates shall report to the Committee regarding the
delegated duties and responsibilities;

 

(viii)        subject to Section 6(a)(ii), to extend the time during which any
Award or group of Awards may be exercised;

 

(ix)          to impose such additional conditions, restrictions, and
limitations upon the grant, exercise or retention of Awards as the Committee
may, before or concurrently with the grant thereof, deem appropriate, including
requiring simultaneous exercise of related identified Awards, and limiting the
percentage of Awards which may from time to time be exercised by a Grantee; and

 

(x)           to certify attainment of any performance criteria to which Awards
are subject, if any.

 

The determination of the Committee on all matters relating to this Plan or any
Award Agreement shall be conclusive and final. No member of the Committee shall
be liable for any action or determination made in good faith with respect to
this Plan or any Award.

 

5.            ELIGIBILITY.  Awards may be granted to any officer or full-time
employee of the Company or any of its Subsidiaries.  In selecting the
individuals to whom Awards may be granted, as well as in determining the number
of shares of Stock subject to, and the other terms and

 

5

--------------------------------------------------------------------------------


 

conditions applicable to, each Award, the Committee shall take into
consideration such factors as it deems relevant in promoting the purposes of
this Plan.

 

6.             CONDITIONS TO GRANTS.

 

(a)           General Conditions:

 

(i)            The Grant Date of an Award shall be the date on which the
Committee grants the Award or such later date as specified by the Committee at
the time of granting the Award.

 

(ii)           The term of each Award shall be a period of not more than ten
years from the Grant Date, and shall be subject to earlier termination as herein
established.

 

(iii)          A Grantee may, if otherwise eligible, be granted additional
Awards in any combination.

 

(b)           Grant of Incentive Stock Options.

 

(i)            Options granted under this Section 6(b) shall be “incentive stock
options,”  that satisfy the requirements applicable to “incentive stock options”
described in section 422(b) of the Code.  No incentive stock option shall be
issued to a Grantee who holds 10% or more of the outstanding voting securities
of the Company on the Grant Date.

 

(ii)           No later than the Grant Date of any option, the Committee shall
determine the Option Price of such option.  The Option Price of an option shall
not be less than 100% of the Fair Market Value of the Stock on the Grant Date. 
Such price shall be subject to adjustment as provided in Section 20.

 

(iii)          The Award Agreement may provide that the option may be
exercisable with Restricted Stock.

 

(iv)          The Fair Market Value (determined at the time the option is
granted) of the Stock with respect to which incentive stock options are
exercisable for the first time by a Grantee during any calendar year (under the
Plan and under any other incentive stock options of the Company) shall not
exceed $100,000.

 

(v)           The grant of any incentive stock option shall be conditioned upon
the Grantee agreeing to advise the Company when the Grantee sells or transfers
any shares of Stock acquired pursuant to the exercise of an incentive stock
option, and such agreement shall be incorporated in the applicable Award
Agreement.  The Company may legend any certificate representing Stock acquired
pursuant to exercise of an incentive stock option to reflect such restriction.

 

6

--------------------------------------------------------------------------------


 

(c)           Grant of Non-Qualified Stock Options.

 

(i)            Options granted under this Section 6(c) shall be “non-qualified
stock options,” and are not intended to be “incentive stock options” as that
term is described in section 422(b) of the Code.

 

(ii)           No later than the Grant Date of any option, the Committee shall
determine the Option Price of such option.  The Option Price of an option shall
not be less than 100% of the Fair Market Value of the Stock on the Grant Date.

 

(iii)          The Award Agreement may provide that the option may be
exercisable with Restricted Stock.

 

(d)           Grant of Shares of Restricted Stock.

 

(i)            The Committee may in its discretion grant shares of Restricted
Stock to any individual eligible under Section 5 to receive Awards, and shall
establish the terms and conditions, including such performance criteria, as
shall be applicable to such Restricted Stock; provided, however, that the
restriction period for any Restricted Stock Award shall be no less than three
years or at least one year if the Restricted Stock Award is performance based.

 

(ii)           The Committee shall, in its discretion, determine the amount, if
any, that a Grantee shall pay for shares of Restricted Stock. Awards shall be
granted for no cash consideration or for such minimal cash consideration as may
be required by applicable law. If any such cash consideration is required,
payment shall be made in full by the Grantee before the delivery of the shares
and in any event no later than 10 days after the Grant Date for such shares.

 

(iii)          The Committee may, but need not, provide that all or any portion
of a Grantee’s Award of Restricted Stock, or Restricted Stock acquired upon
exercise of an option shall be forfeited:

 

(A)          except as otherwise specified in the Award Agreement, upon the
Grantee’s termination of employment for any reason specified in the Award
Agreement within a specified time period after the Grant Date, or

 

(B)           if the Company or the Grantee does not achieve specified
performance objectives (if any) within a specified time period after the Grant
Date and before the Grantee’s termination of employment, or

 

(C)           upon failure to satisfy such other restrictions as the Committee
may specify in the Award Agreement; provided that, subject to Sections 13 and
14, in no case shall such Award become nonforfeitable before the first
anniversary of the Grant Date.

 

(iv)          If a share of Restricted Stock is forfeited, then:

 

7

--------------------------------------------------------------------------------


 

(A)          if the Grantee was required to pay for such share or acquired such
Restricted Stock upon the exercise of an option, the Grantee shall be deemed to
have resold such share of Restricted Stock to the Company at the lesser of
(1) the amount paid or, if the Restricted Stock was acquired on exercise of an
option, the Option Price paid by the Grantee for such share of Restricted Stock,
or (2) the Fair Market Value of a share of Stock on the date of such forfeiture;

 

(B)           the Company shall pay to the Grantee the amount determined under
clause (A) of this sentence as soon as is administratively practical; and

 

(C)           such share of Restricted Stock shall cease to be outstanding, and
shall no longer confer on the Grantee thereof any rights as a stockholder of the
Company, from and after the later of the date the event causing the forfeiture
occurred or the date of the Company’s tender of the payment specified in clause
(B) of this sentence, whether or not such tender is accepted by the Grantee.

 

(v)           The Committee may provide that any share of Restricted Stock shall
be held (together with a stock power executed in blank by the Grantee) in escrow
by the Secretary of the Company until the expiration of the Restricted Period
and/or such shares become nonforfeitable or are forfeited. Any share of
Restricted Stock shall bear an appropriate legend specifying that such share is
non-transferable and subject to the restrictions set forth in the Plan and the
Award Agreement. If any shares of Restricted Stock become nonforfeitable, and
any applicable Restricted Period has ended, the Company shall cause certificates
for such shares to be issued or reissued without such legend.

 

(vi)          The Committee may provide one or more Restricted Periods
applicable to Restricted Stock, at its discretion. Such Restricted Period shall
be measured from the first day of the month in which Restricted Stock is granted
with respect to such Restricted Period.

 

(vii)         Each grant of Restricted Stock shall be evidenced by a written
instrument stating the number of shares of Restricted Stock granted, the
Restriction Period, the restrictions applicable to such Restricted Stock, the
nature and terms of payment of consideration, if any, the consequences of
forfeiture that will apply to such Restricted Stock, and any other terms,
conditions and rights with respect to such grant.

 

(viii)        Any other provision of this Plan to the contrary notwithstanding,
the Committee may at any time shorten any Restricted Period, if it determines
that conditions, including but not limited to, changes in the economy, changes
in competitive conditions, changes in laws or government or regulations, changes
in generally accepted accounting principles, changes in the Company’s accounting
policies, acquisitions or dispositions, or the occurrence of other unusual,
unforeseen, or extraordinary events, so warrant.

 

7.            NON-TRANSFERABILITY.  Except for those assignments and transfers
that are approved by the Committee, each Award (other than Restricted Stock)
granted hereunder shall not be assignable or transferable other than by will or
the laws of descent and distribution;

 

8

--------------------------------------------------------------------------------


 

provided however, that, with respect to Restricted Stock and non-qualified stock
options, a Grantee may (a) designate in writing a beneficiary to exercise
his/her Award after the Grantee’s death, (b) transfer an option (other than an
incentive stock option) to a revocable, inter vivos trust as to which the
Grantee is both the settlor and trustee, and (c) transfer an Award for no
consideration to any of the following permissible transferees (each a
“Permissible Transferee”): (w)  any member of the Immediate Family of the
Grantee to whom such Award was granted, (x) any trust solely for the benefit of
the Grantee and members of the Grantee’s Immediate Family, (y) any partnership
or limited liability company whose only partners or members are the Grantee and
members of the Grantee’s Immediate Family, or (z) any other transferee approved
by the Committee in advance of the transfer; and further provided that:  (i) the
transfer of any Award shall not be effective on a date earlier than the date on
which the Award is first exercisable as set forth in this Plan; (ii) any
Permissible Transferee to whom an Award is transferred by a Grantee shall not be
entitled to transfer the Award, other than to the Grantee or by will or the laws
of descent and distribution; and (iii) the Permissible Transferee shall remain
subject to all of the terms and conditions applicable to such Award prior to
such transfer. For purposes of this Section 7, “Immediate Family” means, with
respect to a particular Grantee, such Grantee’s spouse, children, stepchildren,
grandchildren, parents, stepparents, grandparents, siblings, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, and sister-in-law,
and shall include relationships arising from legal adoption. Each share of
Restricted Stock shall be nontransferable until such share becomes
nonforfeitable and the Restricted Period, if any, lapses.

 

8.            EXERCISE.  Subject to Sections 4(c)(ix) and 12 and such terms and
conditions as the Committee may impose, each option shall be exercisable in one
or more installments.

 

Each option shall be exercised by delivery to the Company of written notice of
intent to purchase a specific number of shares of Stock subject to the option.
The Option Price of any shares of Stock or shares of Restricted Stock as to
which an option shall be exercised shall be paid in full at the time of the
exercise. Payment may, at the election of the Grantee, be made in any one or any
combination of the following:

 

(i)            cash;

 

(ii)           Stock held by the Grantee for at least 6 months prior to exercise
of the option, valued at its Fair Market Value on the date of exercise; or

 

(iii)          by delivery of a properly executed exercise notice to the
Company, together with a copy of irrevocable instructions to a broker or lending
institution, accepted in writing, and authorizing them to sell the Stock (or a
sufficient portion thereof) acquired upon exercise of an option, and assigning
the delivery to the Company of a sufficient amount of the sale proceeds to pay
for all the Stock acquired through such exercise and any tax withholding
obligations resulting from such exercise, all in such form and with such
security as the Company may require.

 

9

--------------------------------------------------------------------------------


 

In the event the Grantee elects to make payment as provided in
Section 8(a)(ii) above, delivery may be accomplished by means of an attestation
by the Grantee, at the time of exercise, as to the Grantee’s ownership of the
number of shares of Stock required to cover the total required Option Price of
the option being exercised and the Company may deliver the net amount of shares
covered by the option after deducting the number of shares required to cover the
total Option Price; any attestation to be in form and substance, satisfactory to
the Committee.

 

9.            NOTIFICATION UNDER CODE SECTION 83(b).  The Committee may, on the
Grant Date or any later date, prohibit a Grantee from making the election
described below. If the Committee has not prohibited such Grantee from making
such election, and the Grantee shall, in connection with the exercise of any
option or the grant of any share of Restricted Stock, make the election
permitted under Section 83(b) of the Code (i.e., an election to include in such
Grantee’s gross income in the year of transfer the amounts specified in
Section 83(b) of the Code), such Grantee shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.

 

10.          MANDATORY WITHHOLDING OF TAXES.  Whenever under this Plan, cash or
shares of Stock are to be delivered upon exercise or payment of an Award or upon
a share of Restricted Stock becoming nonforfeitable, or any other event occurs
which subjects the Grantee to income taxes with respect to rights and benefits
hereunder, the Company shall be entitled to require as a condition of delivery
(i) that the Grantee remit an amount sufficient to satisfy the minimum federal,
state, and local withholding tax requirements related thereto, (ii) the
withholding of such sums from compensation otherwise due to the Grantee or from
any shares of Stock due to the Grantee under this Plan, or (iii) any combination
of the foregoing.

 

11.          ELECTIVE SHARE WITHHOLDING.

 

(a)           In addition to the specific provisions of Section 8 and subject to
Section 11(b), a Grantee may elect the withholding (“Share Withholding”) by the
Company of a portion of the shares of Stock otherwise deliverable to such
Grantee upon the exercise or payment of an Award or upon a share of Restricted
Stock becoming nonforfeitable (each a “Taxable Event”) having a Fair Market
Value equal to the minimum statutory amount necessary to satisfy required
federal, state, or local withholding tax liability attributable to the Taxable
Event.

 

(b)           Each Share Withholding election by a Grantee shall be subject to
the following restrictions:

 

(i)            any Grantee’s election shall be subject to the Committee’s right
to revoke such election of Share Withholding by such Grantee at any time before
the Grantee’s election if the Committee has reserved the right to do so in the
Award Agreement;

 

(ii)           the Grantee's election must be made before the date (the "Tax
Date") on which the amount of tax to be withheld is determined;

 

10

--------------------------------------------------------------------------------

 

(iii)                               the Grantee’s election shall be irrevocable;
and

 

(iv)                              no election to have shares of Stock withheld
from any Award shall be effective with respect to an Award which was transferred
by the Grantee in accordance with this Plan.

 

12.                               TERMINATION OF EMPLOYMENT. Except as may
otherwise be provided in the Award Agreement, the following provisions shall
govern in the event of a termination of employment for any reason:

 

(a)                                  For Cause.  If a Grantee has a termination
of employment for Cause,

 

(i)                                     The Grantee’s shares of Restricted Stock
that are forfeitable shall thereupon be forfeited, subject to the provisions of
Section 6(d)(iv) regarding repayment of certain amounts to the Grantee.

 

(ii)                                  Any unexercised option shall thereupon
terminate.

 

(b)                                 On Account of Death.  If the Grantee has a
termination of employment by reason of death:

 

(i)                                     All grants of Restricted Stock awarded
to such Grantee shall become nonforfeitable.

 

(ii)                                  Any unexercised option may be exercised,
to the extent exercisable on the date of death, in whole or in part, at any time
within one year after such termination of employment and prior to the stated
expiration date of the option, by (A) his/her personal representative, executor,
administrator, or by the person to whom the option is transferred by will or the
applicable laws of descent and distribution, (B) the Grantee’s beneficiary
designated in accordance with Section 7, or (C) the then-acting trustee of the
trust described in clause (b) of the first sentence of Section 7 (but only if
the condition set forth in such clause (b) has been satisfied).

 

(c)                                  On Account of Disability.  If a Grantee has
a termination of active employment by reason of disability:

 

(i)                                     Such termination shall not constitute a
termination of employment for purposes of Restricted Stock and such Grantee
shall not forfeit any Restricted Stock held by him/her, provided that during the
balance of the period in which the Restricted Stock would otherwise remain
forfeitable such Grantee does not engage in or assist any business that the
Company, in its sole discretion, determines to be in competition with business
engaged in by it.  A Grantee who does engage in or assist any business that the
Company, in its sole discretion, determines to be in competition with any
business engaged in by it, shall be deemed to have terminated employment.

 

11

--------------------------------------------------------------------------------


 

(ii)                                  Any unexercised option may be exercised,
to the extent exercisable on the date of termination of active employment, in
whole or in part, at any time within a one year period after such termination of
employment and prior to the stated expiration date of the option, by the Grantor
or by the Grantee’s guardian or legal representative provided that during such
period the Grantee does not engage in or assist any business that the Company,
in its sole discretion, determines to be in competition with a business engaged
in by it.  If the Grantee dies within such one year period, then the Grantee’s
options may be exercised within the one year period after his or her death by
the person specified in Section 12(b)(ii).  Notwithstanding the foregoing,
however, in no event may an option be exercised after the expiration of the
Option Period.

 

(d)                                 On Account of Retirement.  If a Grantee has
a termination of employment on account of Retirement:

 

(i)                                     Such termination shall not constitute a
termination of employment for purposes of Restricted Stock and the provisions of
Section 12(c)(i) shall apply as though the Grantee had terminated active
employment for reasons of disability.

 

(ii)                                  Any unexercised option which is then
exercisable, may be exercised, in whole or in part, not later than the close of
business on the last business day of the 24th month following the Grantee’s
Retirement; provided that, following Retirement, such Grantee does not engage in
or assist in any business that the Company, in its sole discretion, determines
to be in competition with the business engaged in by it during such period and
as is defined in the Award Agreement.  If the Grantee dies within the 24 month
period after Retirement, then the Grantee’s options may be exercised within the
one year period after his or her death by the person specified in
Section 12(b)(ii).  Notwithstanding the foregoing, however, in no event may an
option be exercised after the expiration of its stated term.

 

(e)                                  Any Other Reason.  If a Grantee has a
termination of employment for a reason other than for Cause, death of the
Grantee, the Grantee’s Disability, and the Grantee’s Retirement:

 

(i)                                     The Grantee’s shares of Restricted
Stock, to the extent forfeitable on the date of the Grantee’s termination of
employment, shall be forfeited on such date. If the termination of employment
occurs after the Restricted Stock becomes nonforfeitable but prior to the end of
a Restricted Period, such termination shall not have any effect on any
Restricted Period, unless the Committee, in its sole discretion, finds that the
circumstances so warrant and determines that the Restricted Period shall end on
an earlier date as determined by the Committee, and that shares held by the
Company shall be paid as soon as practicable following such earlier date.

 

(ii)                                  Any unexercised option to the extent
exercisable on the date of the Grantee’s termination of employment, may be
exercised in whole or in part, not later than the three month anniversary of the
Grantee’s termination of employment.  If the Grantee dies within the three month
period, then the exercisability of the Grantee’s options shall be

 

12

--------------------------------------------------------------------------------


 

determined under Section 12(b) or the balance remaining of the period specified
in this Section 12(d)(ii), whichever is longer.

 

(f)                                    Extension of Term. In the event of a
termination of employment other than for Cause, the Committee, in its sole
discretion, may extend the term, including vesting and the exercisability, of
any Award; provided, however, that in no event may the term of any Award expire
or be exercisable more than ten years after the Grant Date of such Award.

 

13                                  CHANGE IN CONTROL.

 

(a)                                  Notwithstanding any other provision of this
Plan to the contrary, if, while any Awards remain outstanding under this Plan, a
“Change in Control” (as defined below) should occur, then (1) all options that
are outstanding at the time of such Change in Control shall become immediately
vested and exercisable in full; and (2) all restrictions with respect to shares
of Restricted Stock shall lapse, and such shares shall be fully vested and
nonforfeitable.

 

(b)                                 A Change in Control means a change in
control of the Company of a nature that would be required to be reported in
response to item 6(e) of Schedule 14A of Regulation14A promulgated under the
1934 Act; provided that, without limitation, such change in control shall be
deemed to have occurred if the conditions set forth in any one of the following
paragraphs shall have been satisfied:

 

(i)                                     any person (as defined in
Section 3(a)(9) of the 1934 Act, as such term is modified in Sections 13(d) and
14(d) of the 1934 Act), other than (1) any employee plan established by the
Company or any Subsidiary, (2) the Company or Subsidiary, (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company), alone
or with its Affiliates, is or becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the 1934 Act), directly or indirectly, of Stock
of the Company representing 30% or more of either the then outstanding shares of
Stock or the combined voting power of the Company’s then outstanding voting
securities;

 

(ii)                                  a majority of the members of the Board
shall cease to be Continuing Members.  For this purpose, “Continuing Member”
means a member of the Board who either (i) was a member of the Board on the
Effective Date hereof and has been such continuously thereafter or (ii) became a
member of such Board after the Effective Date and whose election or nomination
for election was approved by a vote of at least two-thirds of the Continuing
Members then members of the Company’s Board (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the members of the
Board, as such terms are used in Rule 14a-11 of Regulation 14A under the 1934
Act);

 

(iii)                               the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than
(1) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto

 

13

--------------------------------------------------------------------------------


 

continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Affiliate or
Subsidiary, at least 50% of the combined voting power of the voting securities
of the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (2) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (determined pursuant to clause (i) above) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company, its Subsidiaries or its Affiliates)
representing 15% or more of either the then outstanding shares of Stock or the
combined voting power of the Company’s then outstanding voting securities; or

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or of the Company’s assets or earning power
aggregating more than 50% of the assets or the earning power of the Company and
its Subsidiaries, taken as a whole.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of Stock immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions.

 

The Committee may also determine, in its discretion, that a sale of a
substantial portion of the Company’s assets or one of its businesses constitutes
a “Change of Control” with respect to Awards held by Grantees employed in the
affected operation.

 

14.                               SECURITIES LAW MATTERS.

 

(a)                                  If the Committee deems necessary to comply
with the Securities Act of 1933, the Committee may require a written investment
intent representation by the Grantee and may require that a restrictive legend
be affixed to certificates for shares of Stock.

 

(b)                                 If, based upon the opinion of counsel for
the Company, the Committee determines that the exercise or non-forfeitability
of, or delivery of benefits pursuant to, any Award would violate any applicable
provision of (i) federal or state securities laws or (ii) the listing
requirements of any national securities exchange on which are listed any of the
Company’s equity securities, then the Committee may postpone any such exercise,
non-forfeitability or delivery, as the case may be, but the Company shall use
its best efforts to cause such exercise, non-forfeitability or delivery to
comply with all such provisions at the earliest practicable date.

 

15.                               FUNDING.  Benefits payable under the Plan to
any person shall be paid directly by the Company. The Company shall not be
required to fund, or otherwise segregate assets to be used for payment of
benefits under this Plan.

 

14

--------------------------------------------------------------------------------


 

16.                               NO EMPLOYMENT RIGHTS.  Neither the
establishment of the Plan, nor the granting of any Award shall be construed to
(a) give any Grantee the right to remain employed by the Company or any of its
Subsidiaries or to any benefits not specifically provided by the Plan or (b) in
any manner modify the right of the Company or any of its Subsidiaries to modify,
amend, or terminate any of its employee benefit plans. Further, the Company or
Subsidiary may at any time dismiss a Grantee from employment, free from any
liability, or any claim under the Plan, unless otherwise expressly provided in
this Plan or in any Award Agreement.

 

17.                               RIGHTS AS A STOCKHOLDER.  A Grantee shall not,
by reason of any Award (other than Restricted Stock) have any right as a
stockholder of the Company with respect to the shares of Stock which may be
deliverable upon exercise or payment of such Award until such shares have been
issuable to him. Shares of Restricted Stock held by a Grantee or held in escrow
by the Secretary of the Company shall confer on the Grantee all rights of a
stockholder of the Company, except as otherwise provided in the Plan. The
Committee, in its discretion, at the time of grant of Restricted Stock, may
permit or require the payment of cash dividends thereon to be deferred and, if
the Committee so determines, reinvested in additional Restricted Stock to the
extent shares are available under Section 3 or otherwise reinvested. Stock
dividends and deferred cash dividends issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms as apply to the shares with respect to
which such dividends are issued. The Committee may, in its discretion, provide
for crediting to and payment of interest on deferred cash dividends.

 

18.                               NATURE OF PAYMENTS.  Any and all grants,
payments of cash, or deliveries of shares of Stock hereunder shall constitute
special incentive payments to the Grantee and shall not be taken into account in
computing the amount of salary or compensation of the Grantee for the purposes
of determining any pension, retirement, death or other benefits under (a) any
pension, retirement, profit-sharing, bonus, life insurance or other employee
benefit plan of the Company or any of its Subsidiaries or (b) any agreement
between the Company or any Subsidiary, on the one hand, and the Grantee, on the
other hand, except as such plan or agreement shall otherwise expressly provide.

 

19.                               NON-UNIFORM DETERMINATIONS.  Neither the
Committee’s nor the Board’s determinations under the Plan need be uniform and
may be made by the Committee or the Board selectively among persons who receive,
or are eligible to receive, Awards (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations and to enter into non-uniform and selective Award Agreements, as
to (a) the identity of the Grantees, (b) the terms and provisions of Awards, and
(c) the treatment, under Section 12, of terminations of employment.
Notwithstanding the foregoing, the Committee’s interpretation of Plan provisions
shall be uniform as to similarly situated Grantees.

 

20.                               ADJUSTMENTS FOR CHANGES IN CAPITALIZATION. 
The Committee shall make such adjustment, as it shall deem equitable, to any or
all of:

 

(a)                                  the aggregate numbers of shares of Stock
and shares of Restricted Stock;

 

15

--------------------------------------------------------------------------------


 

(b)                                 the number of shares of Stock and shares of
Restricted Stock covered by an outstanding Award;

 

(c)                                  the Option Price; and

 

(d)                                 any other terms or provisions of any
outstanding grants of stock options or Restricted Stock:

 

to reflect a stock dividend, stock split, reverse stock split, share
combination, re-capitalization, merger, consolidation, acquisition of property
or shares, separation, spin-off, reorganization, stock rights offering,
liquidation or similar event, of or by the Company, or, if deemed appropriate,
the Committee may make provisions for a cash payment to the holder of an
outstanding Award; provided, however, in each case, that the number of shares
subject to any Award denominated in shares of Stock shall always be a whole
number. Notwithstanding any part of the foregoing to the contrary, upon the
approval by the stockholders of the Company of a plan of liquidation for the
Company, any unexercised options previously granted shall become exercisable,
and any shares of Restricted Stock that have not become nonforfeitable shall
become nonforfeitable.

 

21.                               AMENDMENT OR TERMINATION OF THE PLAN.  This
Plan shall become effective on the Effective Date and shall terminate on, and no
Awards shall be made after, November 1, 2011, unless terminated at an earlier
date by action of the Board.  Any Awards then outstanding shall remain in effect
until they have been exercised, forfeited or expired.  The Board may amend or
terminate this Plan at any time; except that, without approval of the
stockholders, no such revision or amendment shall: change the number of shares
subject to the Plan; change the designation of the class of employees eligible
to receive awards; or materially increase the benefits accruing to participants
under the Plan. Subject to Section 20, no amendment or termination may, in the
absence of written consent to the change by the affected Grantee (or, if the
Grantee is not then living, the affected beneficiary), adversely affect the
rights of any Grantee or beneficiary under any Award granted under this Plan
prior to the date such amendment is adopted by the Board.  Unless approved by
the Company’s stockholders, no adjustments or reduction of the Option Price of
any outstanding options shall be made directly or by cancellation of outstanding
options and a subsequent regranting of options at a lower price to the same
individual.  Furthermore, the Plan will not be amended without approval of the
stockholders in any way which would cause options to fail to qualify as
incentive stock options.

 

22.                               OTHER COMPENSATION PLANS.  Nothing contained
in this Plan shall prevent the Company or any Affiliate from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

23.                               NO ILLEGAL TRANSACTIONS.  This Plan and all
Awards granted pursuant to it are subject to all laws and regulations of any
governmental authority which may be applicable thereto; and notwithstanding any
provision of this Plan or any Award, Grantees shall not be entitled to exercise
Awards or receive the benefits thereof and the Company shall not be obligated to
deliver any Stock or pay any benefits to a Grantee if such exercise, delivery,
receipt or payment

 

16

--------------------------------------------------------------------------------


 

of benefits would constitute a violation by the Grantee or the Company of any
provision of any such law or regulation.

 

24.                               NO TRUST OR FUND CREATED.  Neither this Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or Subsidiary and a
Grantee or any other person. To the extent that any person acquires a right to
receive payments from the Company or Subsidiary pursuant to an Award, such right
shall be no greater than the right of an unsecured general creditor of the
Company or Subsidiary.

 

25.                               CONTROLLING LAW.  The law of the State of
Illinois, except its law with respect to choice of law and except as to matters
relating to corporate law (in which case the corporate law of the State of
Delaware shall control), shall be controlling in all matters relating to this
Plan.

 

26.                               TAX LITIGATION.  The Company shall have the
right to contest, at its expense, any tax ruling or decision, administrative or
judicial, on any issue that is related to this Plan and that the Company
believes to be important to Grantees and to conduct any such contest or any
litigation arising therefrom to a final decision.

 

27.                               SEVERABILITY.  If all or any part of this Plan
is declared by any court or governmental authority to be unlawful or invalid,
such unlawfulness or invalidity shall not serve to invalidate any portion of
this Plan not declared to be unlawful or invalid. Any Section or part of a
Section so declared to be unlawful or invalid shall, if possible, be construed
in a manner in which will give effect to the terms of such Section or part of a
Section to the fullest extent possible while remaining lawful and valid.

 

28.                               INDEMNIFICATION.  Each person who is or at any
time serves as a member of the Board or the Committee or otherwise acts with
respect to this Plan pursuant to authority delegated to him/her in accordance
with this Plan shall be indemnified and held harmless by the Company against and
from: (i) any loss, cost, liability or expense that may be imposed upon or
reasonably incurred by such person in connection with or resulting from any
claim, action, suit, or proceeding to which such person may be a party or in
which such person may be involved by reason of any action or failure to act
under this Plan; and (ii) any and all amounts paid by such person in
satisfaction of judgment in any such action, suit or proceeding relating to this
Plan.  Each person covered by this indemnification shall give the Company an
opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend it on such person’s own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the By-Laws of this
Company, as a matter of law, or otherwise, or any power that the Company may
have to indemnify such person or hold such person harmless.

 

29.                               RELIANCE ON REPORTS.  Each member of the Board
and the Committee shall be fully justified in relying or acting in good faith
upon any report made by the independent public accountants of, or counsel for,
this Company and upon any other information furnished in connection with the
Plan. In no event shall any person who is or shall have been a member of the
Board or the Committee be liable for any determination made or other action
taken or any

 

17

--------------------------------------------------------------------------------


 

omission to act in reliance upon any such report or information or for any
action taken, including the furnishing of information, or failure to act, if in
good faith.

 

30.                               EXPENSES.  The Company shall bear all expenses
of administering this Plan.

 

31                                  TITLES AND HEADINGS.  The titles and
headings of the Sections in this Plan are for convenience of reference only, and
in the event of any conflict, the text of the Plan, rather than such titles or
headings, shall control.

 

32.                               1993 LONG-TERM STOCK OWNERSHIP PLAN.  Upon
approval by the Company’s stockholders of this Plan, the Company’s 1993
Long-Term Stock Ownership Plan shall terminate and, except with respect to
shares reserved for options and Retirement Awards granted thereunder which are
by their contractual terms outstanding, all shares of Stock reserved for such
plan shall no longer be reserved, and no other options or Retirement Awards
shall be granted thereunder.  Option agreements and retirement agreements
currently outstanding under the 1993 Long-Term Stock Ownership Plan shall remain
in effect in accordance with their terms notwithstanding termination of that
Plan.

 

Approved by the Stockholders of Quixote Corporation as of November 14, 2001

 

Approved by the Board of Directors of Quixote Corporation as of August 17, 2004

 

Approved by the Stockholders of Quixote Corporation as of  November 18, 2004

 

Amended by the Board of Directors of Quixote Corporation on June 26, 2009

 

18

--------------------------------------------------------------------------------
